Citation Nr: 1514049	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-17 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1970 to September 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In December 2013, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is included in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran shall be afforded an opportunity for a new VA examination during the processing of this remand.

The Veteran underwent a VA audiological examination in May 2012 (filed in Virtual VA under a July 2012 date).  The audiometric data and test results from this examination were relied upon in the AOJ's denial of a compensable rating for bilateral hearing loss in this case.  Subsequently, the Veteran submitted a May 2013 private audiological examination report that presents puretone audiometric data in a graphical format.  Notably, only the graphic representation of the audiogram was included in the record, with no numeric interpretation provided.  However, as the audiometry results are conveyed in a straightforward graph, the Board finds that it (and also the AOJ), as the finder of fact, can interpret the chart to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance).

As discussed during the Veteran's January 2013 Board hearing, the May 2013 private audiometric report appears to suggest an increase in the severity of the Veteran's hearing loss disability.  The evidence suggests that the Veteran's hearing loss has become more severe than it was at the time of the most recent VA examination.  A remand for a new VA examination is warranted; a new VA examination shall have the opportunity to evaluate the current severity of the Veteran's hearing loss disability and also to interpret the graphically presented audiometric data from the May 2013 private audiological examination report to assist in assessing its significance.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of the complete updated clinical records of any (and all) pertinent VA treatment.

2.  The AOJ should arrange for an appropriate examination of the Veteran to ascertain the current severity of his service-connected bilateral hearing loss and to review the May 2013 private audiological examination report and to indicate the numerical values of the audiometric thresholds for each ear presented in that report.  The Veteran's claims-file must be furnished to the examiner for review in connection with the examination.  Please provide a detailed rationale for all opinions stated.

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claim.  The Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

